--------------------------------------------------------------------------------

EXHIBIT 10.16
 


 
Consulting Agreement
Recitals
 
CONSULTING AGREEMENT entered into this 11th day of December 2010, by and between
Seafarer Exploration Corp. (the "Company"). and Ralph Chip Johnson
("Consultant") at 11919 Meridian Point Drive Tampa, Florida, 33626.
 
WHEREAS, the Company desires to hire the consulting services of Consultant in
the areas of Business Development, Mergers and Acquisitions and Business
Strategy for the Company (the "Services") in connection the Company's business.
 
WHEREAS, in consideration for the Services, the Company shall pay the Consultant
upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE. for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
1.       Provision of Services
Duties of Consultant. The Consultant will provide such services and advice to
the Company so as to advise the Company in business development, mergers and
acquisitions, business strategy and specifically for analysis of the treasure
industry. Without limiting the generality of the foregoing, Consultant will also
assist the Company in developing. studying, and evaluating acquisition
proposals, prepare reports and studies thereon when advisable. Nothing contained
herein constitutes a commitment on the part of the Consultant to find an
acquisition target for the Company or. if such target is found. that any
transaction will be completed. This Agreement is not a contract for listing
services, and nothing in this Agreement will require the Consultant to negotiate
on behalf of the Company with corporations that are involved with listings or
making a market in corporate securities in the OTC markets. Consultant would
undertake such services under the direction of Kyle Kennedy. Company President.
 
1.1 Duties Expressly Excluded.
This Agreement expressly excludes the Consultant from providing public relation
services to the Company inclusive of but not limited to (i) direct or indirect
promotion of the Company's securities: (ii) assistance in making of a market in
the Company's securities. The Consultant shall not have the power of authority
to bind the Company to any transaction without the Company's prior written
consent.
 
2.       Compensation, Term and Termination
The Company shall compensate the Consultant by payment of $6,000.00 upon
execution of this agreement and an additional $4,000.00 to be paid within 30
days from the execution of this agreement. Should the Consultant's services be
needed after 45 days from the execution of this agreement, a new agreement will
be created to reflect the scope of services required and term of services
provided. The term of this Agreement shall commence on the date it is executed
by all parties and shall continue until completion of the Services as defined
herein.

 
1

--------------------------------------------------------------------------------

 

3.      Stock Plan
Additional compensation will include equity in Seafarer Exploration Corp. The
amount will he determine after December 26. 2010 and prior to the expiration of
this agreement.
 
4.       Property
All work performed by Consultant pursuant to this Agreement in connection with
the Services or otherwise, including, without limitation, business and strategic
plans and proposals. and however rendered, electronic or otherwise, and whether
or not patentable or copyrightable (the "Products"). shall be deemed
works-made-for-hire under United States copyright law and shall be the property
of the Company. Consultant further agrees to and does hereby assign, transfer,
and convey to the Company all of Consultant's right. title and interest in and
to the Products, and in connection therewith, to execute and deliver such
documents and take other steps, in order to enable the Company, in its sole
discretion, to obtain grants of patent and registration of copyright and
trademark, both domestic and foreign, in connection with the Products.
 
5.      Non-Circumvention
Johnson agrees that all third parties introduced to him by Seafarer represent
significant efforts and working relationships that are unique to, and part of,
the work product and intellectual capital of Seafarer. Therefore, without the
prior specific written consent or Seafarer, Johnson agrees to refrain from
conducting direct or indirect business dealings of any kind with any third party
so introduced by Seafarer. with the exception of third parties with which
Johnson has previously had a formal business relationship. for a period of three
(3) years from Effective Date of this Agreement.
 
6.      Confidential Information
The Company has developed and is the owner of highly valuable and unique
confidential and proprietary technical information related to the Business, as
well as business and financial information related thereto (the "Confidential
Information"). Notwithstanding the foregoing, "Confidential Information" shall
not include and the provisions of this Agreement will not apply to any
information disclosed by the Company and/or Consultant (1) if such information
is demonstrated to be generally available to the public at the time of its
disclosure to Consultant: (2) after the time, if any, that such information
becomes generally available to the public without any breach by Consultant: (3)
was already in Consultant's possession at the time of disclosure to Consultant
(whether such time of disclosure is before or after the date hereof); (4) is
developed by Consultant independently of the Services; or (5) was lawfully
received by Consultant from a third party without restrictions on disclosure or
use.
 
Using no less effort than the Consultant would use to maintain the
confidentiality of his own confidential and proprietary information, the
Consultant shall maintain in strict confidence and shall not disclose at any
time, without the prior written consent of the Company, any of the Confidential
Information to any other person or entity. unless such information has entered
the public domain through lawful means, without violation of this Agreement, or
pursuant to requirements of law or court order.
 
6.1    Confidential and Non-Disclosure
 
  a) Johnson acknowledges that Seafarer is a publicly traded company whose
shares are traded on the Over-the-Counter Bulletin Board under the ticker symbol
SM. Johnson has received or may receive in the future material non-public
information from Seafarer. Johnson agrees that he will hold in strict confidence
and not disclose to any third parties any material non-public information
received from Seafarer, except as approved in writing by the CEO of Seafarer.
Johnson additionally agrees that he will use the non-public information that it
receives from Seafarer for lawful purposes only:

 
2

--------------------------------------------------------------------------------

 



 
 
b) Johnson shall treat as confidential and will not ever disclose under any
circumstances to any third party any information that he becomes aware of during
his business relationship with Seafarer pertaining to but not limited to any and
all of Seafarer's financial information, hank account information, access codes,
investors. shareholder lists, shipwreck site(s). treasure maps, proprietary
data, intellectual properties. agreements, capabilities, specifications,
business strategies, information regarding existing and future technical,
business and marketing plans and product strategies, passwords. and the identity
of actual and potential customers and suppliers (hereinafter collectively
referred to as "Confidential Information"'), Confidential Information may be
written, e-mail. hard copies of documents, oral, recorded, or contained on tape
or on other electronic or mechanical media.
 
c) Johnson represents and warrants that he will not disclose any Confidential
Information whatsoever to any third party. Johnson will be deemed to have been
in a fiduciary relationship of confidence with respect to the Confidential
Information disclosed to its by Seafarer, and Johnson shall hold the
Confidential Information in strict confidence and will never disclose such
Confidential Information to any third (3rd) party or to use it for any purpose
other than as specifically authorized by Seafarer in writing.
 
d ) No copies of the Confidential Information shall be retained by Johnson.
 
e) Seafarer shall be deemed to be the owner of all Confidential Information.
 
f) Johnson specifically acknowledges that the unauthorized disclosure, use or
disposition of such Confidential Information by any third party could cause
irreparable harm and significant injury to Seafarer's business, which may he
difficult to ascertain. Accordingly, in the event of any breach by Johnson of
this Agreement involving confidentiality then Johnson shall immediately be in
violation of this Agreement and shall be liable for an immediate imposition of
an injunction against him, in addition to any other remedies that may be
available to Seafarer at law or in equity.
 
g) Johnson shall indemnify and hold Seafarer completely harmless against any and
all liability, actions, claims, demands, liens, losses. damages. judgments and
expenses, including reasonable attorneys' fees that may arise from the
unauthorized disclosure or use of Confidential Information by Johnson.

 
3

--------------------------------------------------------------------------------

 



 
7.      Severability
In the event that any one or more provisions herein shall for any reason be held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision hereof
 
8.      Independent Contractor
This Agreement shall not render Johnson an employee, partner, agent of. or joint
venture partner with Seafarer for any purpose. Seafarer shall not be responsible
for withholding taxes with respect to Johnson's compensation hereunder and
Johnson will be solely responsible for any and all local, state and/or federal
tax obligations. Johnson agrees to hold Seafarer harmless for any expenses,
liabilities or obligations of any type concerning taxes or insurance. Johnson
shall have no claim against Seafarer hereunder or otherwise for vacation pay_
sick leave, retirement benefits, social security, worker's compensation, health
or disability benefits. unemployment insurance benefits, or employee benefits of
any kind. In his capacity as an independent contractor, Johnson, will
exclusively control and direct his own time and choose which days and specific
hours that he performs Services for Seafarer and he has the sole right to
control and direct the means, manner, and method by which he renders the
Services to Seafarer. Johnson acknowledges that he has never been an employee of
Seafarer and Johnson also specifically acknowledges that he has provided
services to Seafarer on an independent contractor basis at all times during his
business relationship with Seafarer, including prior to the Effective Date of
this Agreement.
 
9.      No Assignment
Consultant's obligations hereto with respect to provision of Services shall not
be assignable to any other person without the express written consent of the
Company.
 
10.    General Release and Waiver of Claims by Johnson
Johnson does hereby remise, release, and forever discharge Seafarer. Seafarer's
agents, officers, directors, consultants. advisors, affiliates, employees,
assigns, administrators, controlling persons and personal representatives, of
and from all, and all manner of actions, causes of action. suits, proceedings,
debts, dues, contracts, judgments, damages, claims. and demands whatsoever in
law or equity, which Johnson ever had, now has, or which Johnson's heirs,
executors, administrators or personal representatives hereafter can, shall, or
may have for or by reason of any matter, cause, or thing whatsoever arising out
of Johnson's past, present, or future business dealings with Seafarer or this
Agreement; or in any way arising out of the provision of services to Seafarer by
Johnson.
 
11.    No Lawsuits
Johnson represents and warrants to Seafarer that he has never filed or submitted
any complaints, charges or lawsuits of any kind with any court, governmental or
administrative agency or arbitrator against Seafarer or any of Seafarer's past
or present officers, directors, consultants, advisors. affiliates. employees,
assigns. administrators. attorneys, agents. advisors, consultants, subsidiaries,
related parties and personal representatives.

 
4

--------------------------------------------------------------------------------

 



 
(ii) may be amended or modified only by a writing executed by the party against
whom enforcement is sought: (iii) shall inure to the benefit of and be binding
upon the respective heirs, administrators, personal representatives, successors
and assigns of the parties hereto; and (iv) shall be governed by and construed
in accordance with the laws of Florida.
 
12.        Full and Entire
This Agreement contains the entire agreement of the Parties hereto with respect
to the subject matter hereof and shall supersede all prior agreements and
understandings. oral or written. with respect to the subject matter herein.
 
13.        Modification
May be amended or modified of this agreement only by a writing executed by the
party against whom enforcement is sought.
 
14.        Drafting
Each Party acknowledges that it/he/she has adequate opportunity to review and
comment upon this Agreement, has been advised of its rights to have its own
independent counsel review this Agreement, and familiar with its terms.
 
15.       Waiver
No waiver of any right or obligation of the Parties under this Agreement shall
be effective unless made in writing, specifying such waiver, and is executed by
the Party against whom such waiver is being forced. A waiver by the other Party
hereto of any of its rights under this Agreement on any occasion shall not be a
part to the exercise of the same right on any subsequent occasion or of any
other right at any time.
 
16.        Successors and Assigns
This Agreement shall inure to the benefit of and be binding upon the respective
legal representatives, assigns, and successors in interest of Seafarer
Exploration Corp. The Consultant, Chip Johnson, shall not have the right to
assign, delegate, or otherwise transfer any duty or obligation to be performed
by it hereunder to any person or entity, nor assign or transfer any rights
hereunder.
 
17.        Section Headings
The section headings contained hereunder are for the purposes of convenience
only and are not intended to define or limit the context of said section.
 
18. Further Assurances
Johnson hereto shall cooperate and shall take such further action and shall
execute and deliver such further documents as may be reasonably required by any
other party in order to carry out the provisions and purposes of this Agreement.

 
5

--------------------------------------------------------------------------------

 

19. Survival
The Confidentiality and Non-Disclosure agreement shall survive the termination
and/or expiration of this Agreement and/or Independent Contractor's performance
of Services for Second to None Billing, for any reason.
 
IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date and year first above written.
 
 


CONSULTANT
 
/s/ Ralph Chip Johnson
Name: Ralph Chip Johnson
 


COMPANY
 
 
/s/ Kyle Kennedy
Kyle Kennedy President
Seafarer Exploration Corp.

 
 
 
 
 
6 

--------------------------------------------------------------------------------